REMY CHIASSON, Retired Judge.
Defendant was charged by bill of information with simple assault in violation of LSA-R.S. 14:38. After a bench trial defendant was found guilty as charged, sentenced to serve 30 days in the parish jail, imposition of which was suspended with defendant being placed on one year unsupervised probation, and was fined $150.00 plus court costs. Defendant now appeals this conviction and sentence. The conviction and sentence are for simple assault which only carries a maximum penalty of under $200 or ninety (90) days, or both and is therefore not triable by jury. La. Const, art. 1, § 17; LSA-R.S. 14:38; LSA-C.Cr.P. art. 779. Only cases triable by jury are appealable. La. Const, art. V, § 10(A)(3).
This case is not appealable nor does the matter comply with Rule 4, Uniform Rules-Court of Appeal and will not, therefore, be considered as an application for writ of review. See State v. Clause, 486 So.2d 1206, footnote 2 (La.App. 1st Cir.1986). For the above reasons this appeal is hereby dismissed.
APPEAL DISMISSED.